Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Second Restriction Required
	The restriction requirement mailed on Aug. 4, 2022, with withdrawn and is replaced with the restriction requirement set forth in this Office Action.  The Examiner inadvertently based the previous restriction requirement on the original claim set because the Examiner did not see the amended claims that had been submitted.  Furthermore, because the instant application is a divisional of a national stage entry, the restriction should be based on regular US restriction practice rather than being based on lack of unity that was utilized for the parent application.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 58, drawn to a population of cotton plants with an altered morphology wherein the population is in a controlled environment and the average density of the plants is at least 10 plants per square meter and the plants are in an average volume of growth media of less than about 1,000 mL per plant, and wherein at least about 70% of the individual cotton plants are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds, including wherein the average density of plant is at least 30 plants per square meter, classified in A01H 6/60.
II. Claim 59, drawn to a population of cotton plants with an altered morphology wherein the population is in a controlled environment and the average density of the plants is at least 10 plants per square meter and the plants are in an average volume of growth media of less than about 1,000 mL per plant, and wherein at least about 70% of the individual cotton plants are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds, including wherein the average volume of growth media is less than about 500 mL per plant, classified in A01H 6/60.
III. Claims 60-62 and 72, drawn to a population of cotton plants with an altered morphology wherein the population is in a controlled environment and the average density of the plants is at least 10 plants per square meter and the plants are in an average volume of growth media of less than about 1,000 mL per plant, and wherein at least about 70% of the individual cotton plants are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds, including wherein at least about 80% of the plants are between about 12 inches and 24 inches tall or at least about 70-80% of the plants are between about 12 inches and 18 inches tall, classified in A01H 6/60.
IV. Claim 63-65, drawn to a population of cotton plants with an altered morphology wherein the population is in a controlled environment and the average density of the plants is at least 10 plants per square meter and the plants are in an average volume of growth media of less than about 1,000 mL per plant, and wherein at least about 70% of the individual cotton plants are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds, including wherein the population comprises at least about 1,000, 10,000, or 100,000 plants, classified in A01H 6/60.

V. Claim 66, drawn to a population of cotton plants with an altered morphology wherein the population is in a controlled environment and the average density of the plants is at least 10 plants per square meter and the plants are in an average volume of growth media of less than about 1,000 mL per plant, and wherein at least about 70% of the individual cotton plants are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds, including wherein the controlled environment is substantially free of pollinating insects, classified in A01H 6/60.

VI. Claims 67 and 68, drawn to a population of cotton plants with an altered morphology wherein the population is in a controlled environment and the average density of the plants is at least 10 plants per square meter and the plants are in an average volume of growth media of less than about 1,000 mL per plant, and wherein at least about 70% of the individual cotton plants are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds, including wherein the plants are grown at a temperature of at least about 36 or 37 o C for at least about 2 hours per day for at least 50 days from germination to seed formation, classified in A01H 6/60.

VII. Claims 69 and 70, drawn to a population of cotton plants with an altered morphology wherein the population is in a controlled environment and the average density of the plants is at least 10 plants per square meter and the plants are in an average volume of growth media of less than about 1,000 mL per plant, and wherein at least about 70% of the individual cotton plants are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds, including wherein the population is grown while providing less than about 300 – 400 mL of water per day for at least 50 days from germination to seed formation, classified in A01H 6/60.

VIII. Claim 71, drawn to a population of cotton plants with an altered morphology wherein the population is in a controlled environment and the average density of the plants is at least 10 plants per square meter and the plants are in an average volume of growth media of less than about 1,000 mL per plant, and wherein at least about 70% of the individual cotton plants are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds, including wherein the plants are grown at a temperature of at least about 36 o C for at least about 2 hours per day and while providing less than about 400 mL of water per day for at least 50 days from germination to seed formation , classified in A01H 6/60.

	IX. Claim 74, drawn to a population of cotton plants with an altered morphology wherein the population is in a controlled environment and the average density of the plants is at least 10 plants per square meter and the plants are in an average volume of growth media of less than about 1,000 mL per plant, and wherein at least about 70% of the individual cotton plants are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds, including wherein a plant growth regulator and rapid alkalinization factor is applied to the population of plants, including wherein the regulator is mepiquat-CL, classified in A01H 6/60.
 .  
	X. Claim 75, drawn to a population of cotton plants with an altered morphology wherein the population is in a controlled environment and the average density of the plants is at least 10 plants per square meter and the plants are in an average volume of growth media of less than about 1,000 mL per plant, and wherein at least about 70% of the individual cotton plants are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds, including wherein a plant growth regulator and rapid alkalization factor is applied to the population of plants, including wherein about 0.5 mL of the plant growth regulator is applied per plant, classified in A01H 6/60.
  . NOTE: if Applicant elects this group an additional election of species is required (see below).
	XI. Claim 76, drawn to a population of cotton plants with an altered morphology wherein the population is in a controlled environment and the average density of the plants is at least 10 plants per square meter and the plants are in an average volume of growth media of less than about 1,000 mL per plant, and wherein at least about 70% of the individual cotton plants are between about 12 inches and 24 inches tall and have at least one boll that contains at least 20 seeds, including wherein a plant growth regulator and rapid alkalization factor is applied to the population of plants, including wherein the plant growth regulator is applied about 20 days after planting, classified in A01H 6/60.  NOTE: if Applicant elects this group an additional election of species is required (see below).
CLAIM 73 LINKS GROUPS IX-XI
CLAIM 57 LINKS GROUPS I-XI
Claim 57 link(s) inventions I-XI.  Claim 73 link(s) inventions IX-XI.  The restriction requirement between the linked inventions is subject to the non-allowance of the linking claim(s), claims 57 and/or 73.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I-XI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation; for example, the populations have different requirements for density, temperature, watering, application of growth regulators, etc.  Furthermore, the inventions as claimed do not encompass overlapping subject matter (other than the subject matter in the linking claims) and there is nothing of record to show them to be obvious variants.  Inventions VIII and VI are related as combination and sub combination.  Inventions VIII and VII are related as combination and sub combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub combination as claimed for patentability, and (2) that the sub combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub combination as claimed because the combination could have the temperature required in claim 67 or in claim 68.  The sub combination has separate utility such as the population claimed in claims 67 and 68.
The examiner has required restriction between combination and sub combination inventions. Where applicant elects a sub combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention; and,
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species for Groups IX-XI
This application contains claims directed to the following patentably distinct species the species of growth regulators recited in claim 73. The species are independent or distinct because each of the recited regulators are unique chemicals with unique structures and characteristics. In addition, these species are not obvious variants of each other based on the current record.  NOTE: if Applicant elects Group IX, it is understood that they have elected mepiquat-CL as the species of growth regulator to be examined.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 57 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the growth regulators recited in claim 73 are unique chemicals that would require separate structure searches and separate searches for synonyms/trade names; and art that would apply to one of these growth regulators would not necessarily apply to any of the other regulators.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner